Citation Nr: 1020754	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  07-39 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an extraschedular evaluation under 
38 C.F.R. § 3.321(b)(1) (2009) for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
PTSD.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which granted the Veteran's claim for an 
increased rating for his service-connected PTSD from 10 
percent to 30 percent, effective September 29, 1997.  In the 
July 2006 decision, the RO also assigned a temporary 100 
percent disability rating for the period from April 24, 2006, 
based on the Veteran's hospitalization due to PTSD, pursuant 
to 38 C.F.R. § 4.29.  On July 1, 2006 the RO reinstated the 
Veteran's 30 percent disability rating.  

As support for his claim, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in January 2009.

In May 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  The 
Veteran was later granted an increased rating of 50 percent 
by a September 2009 rating decision, effective June 18, 2009.

The case was returned to the Board in February 2010.  At that 
time, the Board denied a disability rating in excess of 30 
percent for PTSD prior to June 18, 2009 and in excess of 50 
percent on and after June 18, 2009; however, in accordance 
with current caselaw, the Board remanded for further 
adjudication the Veteran's claims for TDIU and an increased 
rating on an extraschedular basis, as they had been raised by 
the Veteran in association with his increased rating for PTSD 
claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) 
(indicating that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record is 
not a separate "claim" for benefits, but rather, can be 
part of a claim for increased compensation).  The case has 
been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran's PTSD does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular schedular standards.

2.  The Veteran's service-connected PTSD has not been shown 
to preclude him from securing or following substantially 
gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular rating for PTSD under 
38 C.F.R. § 3.321(b) are not met.  38 U.S.C.A. § 1155, 5103, 
5103A, 5107 (West & Supp. 2009); 38 C.F.R. § 3.102, 3.159, 
3.321(b) (2009).

2.  The criteria for TDIU under 38 C.F.R. § 4.16(b) are not 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West & Supp. 
2009); 38 C.F.R. § 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 
4.16(b), 4.19, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of the 
VCAA letters from the AOJ to the Veteran dated in April 2006, 
June 2009, and February 2010.  Those letters effectively 
satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by:  (1) informing him about the information and 
evidence not of record that was necessary to substantiate his 
higher rating and TDIU claims; (2) informing him about the 
information and evidence the VA would seek to provide; and 
(3) informing him about the information and evidence that he 
was expected to provide.  See also Pelegrini v. Principi, 18 
Vet. App. 112, 120-121 (2004) (Pelegrini II); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

Furthermore, the April and July 2006 letters from the AOJ 
advised the Veteran of the elements of a disability rating 
and an effective date, which are assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  

Concerning claims for an increased rating for his PTSD, in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) held that for an 
increased-compensation claim, section § 5103(a) requires, at 
a minimum, that the VA notify the Veteran that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the Veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  The Federal Circuit recently vacated the 
Court's previous decision in Vasquez-Flores, concluding that 
generic notice in response to a claim for an increased rating 
is all that is required.  See Vazquez Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. Sept. 4, 2009).

The Veteran was provided with both specific and general 
notice as to the requirements for an increased rating in the 
September 2008 notice letter.  Furthermore, the Veteran has 
provided statements and evidence to the VA which shows that 
he is aware of the general criteria for proving a claim for 
an increased rating.  See the Veteran's claim of March 2006, 
and the Veteran's hearing transcript of January 2009.  
Finally, the October 2007 statement of the case (SOC), 
September 2009 supplemental SOC (SSOC), as well as the July 
2006 and September 2009 rating decisions, have all provided 
the Veteran with citations to the relevant rating code which 
had been used to decide the Veteran's rating.  As such, any 
error in notice has been in providing the Veteran excessive 
notice, not inadequate notice, and as such does not prejudice 
the Veteran's ability to meaningful participation in his 
claim.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006).  

Finally, in regards to the claim for an increased rating on 
an extra-schedular basis, the letters of April and July 2006 
provided general notice that an extraschedular rating could 
be provided if his level of impairment was not covered by the 
rating schedule.  In regards to the claim for TDIU, the 
letter of February 2010 provided complete notice as to the 
requirements for a claim for TDIU.  Therefore, the Veteran 
has clearly received all required notice to enable him to 
participate in his claim, and there is no error in the 
content of his VCAA notice.  Overton v. Nicholson, 20 Vet. 
App. at 435.

With regards to the timing of his VCAA notice, the Board sees 
the AOJ did not provide the Veteran all necessary VCAA notice 
prior to initially adjudicating his claims in July 2006, the 
preferred sequence.  But in Pelegrini II, the Court clarified 
that in these situations the VA does not have to vitiate that 
initial decision and start the whole adjudicatory process 
anew, as if that decision was never made.  Rather, the VA 
need only ensure that the Veteran receives (or since has 
received) content-complying VCAA notice, followed by 
readjudication of his claim, such that the intended purpose 
of the notice is not frustrated and he is still provided 
proper due process.  Id. 120.  In other words, he must be 
given an opportunity to participate effectively in the 
processing of his claim.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit Court) has held that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the VA cured the timing notice after sending additional 
VCAA notice letters by readjudicating the case by way of the 
most recent SSOC of February 2010.  Therefore, since the VA 
cured the timing error and because the Veteran did not 
challenge the sufficiency of the notice, the Board finds that 
the VA complied with its duty to notify.  In essence, the 
timing defect in the notices has been rectified by the latter 
readjudication.  In addition, the Veteran has never alleged 
how any error in the timing or content of his notice has 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing or content of his 
VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 
1696 (2009).

In addition to notification, the VA is required to assist the 
Veteran in finding evidence to support his claim.  See 38 
U.S.C.A. § 5103A.  The AOJ has secured VA treatment records, 
private treatment records, and two VA medical examinations.  
The Veteran has submitted personal statements, statements 
provided by family and former associates, certain Social 
Security Administration (SSA) records, and hearing testimony.  
The Veteran has not provided authorization for the VA to 
obtain any additional private medical records, nor has he 
indicated that such records exist.  As such, the Board is 
satisfied that the AOJ has complied with the duty to assist 
the Veteran.

The Board is also satisfied as to substantial compliance with 
its May 2009 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  Significantly, the Board remanded the 
Veteran's claim to allow the Veteran to clarify whether or 
not he wished to change his representation, which was done by 
the AOJ in a letter in June 2009.  The Veteran did not 
respond to the RO's letter, and as such his representation 
has remained as before.  The AOJ was also to obtain a current 
VA psychiatric examination to assess the severity of the 
Veteran's PTSD, which was accomplished through a June 2009 
examination.  Finally, the AOJ was to readjudicate the 
Veteran's increased rating claim, which was accomplished 
through the September 2009 SSOC and rating decision.  As 
such, the Board's May 2009 remand directives were complied 
with.  

The Board is also satisfied as to substantial compliance with 
its February 2010 remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).  First, the AOJ was to provide the 
Veteran with VCAA notice relevant to a TDIU claim as well as 
a VA Form 21-8940 (Veteran Application for Increased 
Compensation Based on Unemployability), for the Veteran to 
provide the necessary information for his TDIU claim.  These 
documents were sent to the Veteran in February 2010.  
Therefore, these Board directives were complied with.

Second, after receiving the VA Form 21-8940 from the Veteran, 
the AOJ was to refer the Veteran's claim to the 
Undersecretary for Benefits or the Director of the 
Compensation and Pension (C and P) Service for adjudication 
of the TDIU and increased rating claims on an extra-schedular 
basis.  In this case, the Veteran did not provide the AOJ 
with a completed VA Form 21-8940, and the AOJ did not refer 
the Veteran's claims to either VA office for consideration of 
these claims.  The Court recently clarified that substantial 
compliance, and not strict compliance, with the terms of an 
opinion request is required.  D'Aries v. Peake, 22 Vet. App. 
97 (2008).  See also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination more than 
substantially complied with the Board's remand order).  In 
this case, the Veteran responded to the VCAA notice letter 
and VA Form 21-8490 in March 3, 2010, by indicating that he 
had further evidence to submit and requesting that the VA 
wait for 30 days to allow him time to submit the new 
evidence.  However, the Veteran failed to provide any further 
evidence regarding these claims, or to provide the AOJ with a 
completed VA Form 21-8490.  This form is required to provide 
the necessary information regarding the Veteran's employment 
history so that the AOJ may refer the Veteran's claim to the 
Undersecretary for Benefits or the Director of the C and P 
Service for consideration of his claims.  See VA ADJUDICATION 
PROCEDURE MANUAL M21-1 MANUAL REWRITE (M21-1 MR) PART IV, Subpart 
ii, CH. 2, Section F,  25(a) (1991).  The duty to assist is 
not a one-way street; a claimant cannot remain passive when 
he has relevant information.  See Wamhoff v. Brown, 8 Vet. 
App. 517 (1996) (the VA has duty to assist the Veteran, not a 
duty to prove his claim while the Veteran remains passive); 
accord Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In 
this case, the Veteran has not provided the necessary 
information to allow for referral of his claims to the 
appropriate authority.  As such, after waiting the 
appropriate length of time (in this case until April 14, 
2010) the AOJ concluded that a referral was inappropriate at 
that time and proceeded to readjudicate the Veteran's claims 
and then returned the claims to the Board for readjudication.  
As such, the Board concludes that the AOJ has provided 
substantial compliance with the February 2010 remand.

Governing Laws and Analysis - Extraschedular Rating for 
Veteran's PTSD 

In certain cases an extraschedular rating may be assigned to 
the Veteran.  An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is applied when the schedular 
ratings are inadequate to compensate for the average 
impairment of earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual circumstances, such as 
frequent hospitalization or marked interference with 
employment, are required.  Id.

The Court recently clarified the analytical steps necessary 
to determine whether referral for extraschedular 
consideration under 38 C.F.R. §  3.321(b) is warranted.  See 
Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  First, the 
AOJ or the Board must determine whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the AOJ or Board must 
determine whether the Veteran's' exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
Rating Schedule is inadequate to evaluate a Veteran's' 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the C and P Service to determine whether, to accord 
justice, the Veteran's' disability picture requires the 
assignment of an extraschedular rating.  Id. 

The Board finds no reason to refer the case to the C and P 
Service for consideration of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b).  Generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1; 
VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 
337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this case, the level of occupational and social 
impairment impairment caused by Veteran's PTSD is 
specifically contemplated by Diagnostic Code 9411.  See 
38 C.F.R. § 4.130.  In this regard, the Board emphasizes that 
the General Rating Formula for Mental Disorders specifically 
addresses the levels of occupational and social impairment as 
well as the relevant symptomatology alleged by the Veteran.  

Specifically, in this case, prior to June 18, 2009, the 
Veteran's PTSD was rated at 30 percent due to such symptoms 
as short term memory loss, depressed mood, sleep impairment, 
and an "occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks," with a GAF score range of 50 to 55.  See the 
February 2010 Board decision.  On and after June 18, 2009, 
the Veteran's PTSD was rated at 50 percent due such symptoms 
as panic attacks more than once a week, impaired abstract 
thinking, chronic anxiety, depression and a GAF score of 55, 
with occupational and social impairment with reduced 
reliability and productivity due to such symptoms.  Id.  This 
was based on a thorough review of the affect of the Veteran's 
PTSD on his employment, as well as a review of the relevant 
VA medical treatment records.  As previously indicated, the 
Veteran failed to respond to the VA letter dated in February 
2010 that requested additional information regarding the 
impact his service-connected PTSD symptomatology had on his 
employability.  

In other words, since the Veteran's PTSD disability picture 
is contemplated by the VA's Schedule for Rating Disabilities 
(Rating Schedule), the Veteran's claim fails the first test, 
and there is no exceptional disability picture that would 
warrant consideration of factors such as marked interference 
with employment or frequent periods of hospitalization which 
would require a referral to the Under Secretary for Benefits 
or the Director of the C and P Service.  Thun, 22 Vet. App. 
at 116.  See also 38 C.F.R. § 3.321(b)(1).  Accordingly, an 
extraschedular evaluation is denied.

Governing Laws and Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Rating Schedule, which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155.  
Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. 
§ 3.340(a)(2).

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, with 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Id.  Individual unemployability must 
be determined without regard to any non-service connected 
disabilities or the Veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the Veteran's favor.  38 
C.F.R. § 4.3.

The Veteran has the following service-connected disability:  
PTSD, rated at 30 percent for the appeal period prior to June 
18, 2009, and 50 percent after June 18, 2009.  Thus, at no 
point during the appeal process has he satisfied the 
threshold minimum percentage rating requirements of 38 C.F.R. 
§ 4.16(a) for TDIU.  If, as here, a Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), rating boards should refer to the Director of the 
C and P for extra-schedular consideration all cases where the 
Veteran is unable to secure or follow a substantially gainful 
occupation by reason of service-connected disability.  38 
C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 
(1993).  

The Board cannot assign an extra-schedular evaluation for 
TDIU in the first instance.  38 C.F.R. §  4.16(b).  See also 
Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  Although Bagwell and Floyd only dealt with 
ratings under § 3.321(b)(1), the analysis in those cases is 
analogous to TDIU ratings under § 4.16(b) as well, in view of 
that section's similar requirement of referral to the 
Director of VA's C and P Service, in addition to Court 
precedents requiring consideration of § 4.16(b) when the 
issue is raised in an increased-rating case.  See Stanton v. 
Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).  Consequently, the remaining question 
is whether the Veteran is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disability, such that a referral to the Director of 
the C and P Service is required. 

In this case, the Veteran has indicated that he believes 
himself to be unemployable due to his PTSD.  See the hearing 
transcript pg. 6.  The VA medical examination of June 2009 
also noted that it is "more likely than not that the 
[V]eteran is unable to return to the workplace because of his 
barely controlled anger and lack of self-awareness."  In 
addition, during the course of his increased rating claim on 
appeal, the Veteran has submitted evidence that he is 
unemployable due to his service-connected PTSD.  The 
Veteran's employer also submitted a statement which indicated 
that he felt that the Veteran's decline of mental and 
physical health "caused him to retire prematurely," and 
submitted employment records regarding the Veteran's 
employment history.  See the letter from M.B. dated July 
2006, with the associated attendance record.  Furthermore, 
the Veteran has submitted certain SSA records to indicate 
that his PTSD has interfered with his employment.  As such, 
the Veteran has clearly raised the issue of TDIU as due to 
PTSD.

As noted above, in the February 2010 decision, after the 
Board initially found that the Veteran had raised the issue 
of entitlement to a TDIU, the Board remanded the TDIU issue 
to the AOJ for proper development and adjudication.  In this 
case that included providing the Veteran with a VA Form 21-
8940 (Veteran Application for Increased Compensation Based on 
Unemployability) in accordance with the M21-1 MR, PART IV, 
Subpart ii, CH. 2, Section F,  25(i).  In this instance, the 
AOJ provided the Veteran with appropriate VCAA notice, with a 
VA Form 21-8940 enclosed, in February 2010, and requested 
that the Veteran return the VA Form 21-8940 with the 
appropriate information.  The VA Form 21-8940 is required for 
a grant of TDIU.  The information supplied by the Veteran on 
this form is the basis for development of evidence to support 
the claim when rating claims for TDIU.  Id. at  25(a).  The 
VA Form 21-8940 is utilized to provide evidence regarding his 
current employment status, his employment history, and other 
information necessary for adjudication of a TDIU claim.  Id.  
The Veteran has not responded or provided the VA with the 
appropriate information necessary to adjudicate the claim for 
TDIU.  The duty to assist is not a one-way street; a claimant 
cannot remain passive when he has relevant information.  See 
Wamhoff v. Brown, 8 Vet. App. 517 (1996) (VA has duty to 
assist the Veteran, not a duty to prove his claim while the 
Veteran remains passive); accord Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  As such, while there is some evidence 
of record to show that the Veteran is unemployable due to his 
service-connected PTSD, the Veteran has not provided the 
minimum evidence necessary to allow the Board to refer his 
claim to the Director of the C and P Service.  As such, a 
referral to the Director of the C and P Service for 
assessment of TDIU under 38 C.F.R. § 4.16(b) is inappropriate 
at this time.   

In conclusion, having reviewed all of the evidence contained 
within the record in the light most favorable to the Veteran, 
the Board finds that the preponderance of the evidence is 
against the claim for TDIU, with no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).


ORDER

An extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
for PTSD is denied.

TDIU is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


